CONFIDENTIAL
 
TRANSFER AGREEMENT


This Agreement (this “Agreement”), effective as of September 5TH , 2011 (the
Effective Date"), summarizes the intentions and mutual understandings of and
between MAXRISE POWERGEN LIMITED (MR),of room 2303-7 Dominion Centre, 43-59
Queens Road East, , Hong Kong,, and CLENERGEN CORPORATION (CLENERGEN) of 3753
Howard Hughes Parkway, Suite 200, Las Vegas, NV 89169, USA.MR and CLENERGEN are
hereafter collectively referred to as the “Parties” or individually as the
“Party.”


All Parties will retain their independent entities and hereby agree to work
expeditiously and in good faith toward the successful completion of this
agreement between the Parties, referred to as the (“Agreement”) and all
agreements and transactions contemplated thereby.


Whereas, MR proposes to take ownership of CLENERGEN INDIA PRIVATE LIMITED, a
wholly owned subsidiary of CLENERGEN;


Now, therefore, in recognition of the value inherent in the Parties’ respective
businesses and the complementary natures of their specific capabilities, the
Parties agree to enter into this agreement.



 
1.
The Parties will use their best efforts and undertake all necessary steps to
finalize and execute the proposed Agreement under the terms below.

 
TERMS OF AGREEMENT
 

 
2.
MR and CLENERGEN agree to the following terms:



 
2.1
CLENERGEN shall sell unencumbered share capital in CLENERGEN INDIA PRIVATE
LIMITED for $1.00 Dollar, as is, and MR shall assume 100% ownership of CLENERGEN
INDIA PRIVATE LIMITED to include all assets and liabilities;

 
2.1. A Principal physical assets to include one (1) 18.5MW Power Generation
Facility and one (1) 1.5MW Power Generation Facility, both being subject to
existing mortgages.
 

 
2.4
MR shall immediately assume 100% control and management of CLENERGEN INDIA
PRIVATE LIMITED;

 

 
2.5
Mark Quinn shall resign all executive positions and shall resign as director of
CLENERGEN INDIA PRIVATE LIMITED, immediately following the execution of this
agreement and acknowledges that he has no right to any compensation.

 

 
2.6
CLENERGEN shall produce a letter from CLENERGEN’s United States Attorneys
confirming that sale can take place with board approval (see attached Exhibit A)

 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 

 
2.7
MR shall transfer a total amount of one million, eleven thousand, and six
hundred sixty nine dollars and sixty six cents ($1,011,669.66) by bank wire
transfer by Friday, September 2nd, 2011, as follows:

 
Bank to Receive Transfer: HSBC Bank
 
Bank Address:Stamford Branch, Stamford High Street, UK
 
Account to Receive:  Clenergen Corporation Administration Services Limited
 
Account Number: 70743773
 
Sort Code:  400515
 
IBAN Number:  GB30MIDL40051570743773
 
Swift Code:  MIDLGB22
 
2.8                 Purchaser shall indemnify and hold harmless the Seller from
any actions, claims, liabilities, and loss, of CLENERGEN INDIA PRIVATE LIMITED,
upon the execution of this agreement.
 
2.9                 Each Party shall be responsible for its expenses in
connection with the transactions contemplated by this Agreement;


 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
AGREEMENT FOR PURCHASE AND SALE OF BUSINESS


 
1.0
AGREEMENT made on this day, August 5, 2011between CLENERGEN CORPORATION, having
its principal place of business at 3753 Howard Hughes Parkway, Suite 200, Las
Vegas, NV 89169, USA, hereafter called the “SELLER” and, MAXRISE POWERGEN
LIMITED (MR),of room 2303-7 Dominion Centre, 43-59 Queens Road East, , Hong
Kong, hereafter called “Purchaser”.



 
2.0
WHEREAS, the Seller, the owner of CLENERGEN INDIA PRIVATE LIMITED, is willing to
sell CLENERGEN INDIA PRIVATE LIMITED, and



3.0           WHEREAS, the Purchaser is willing to buy CLENERGEN INDIA PRIVATE
LIMITED, including all assets and liabilities, agreements, contracts,furniture,
fixtures, equipment, property, and records, including principal physical assets,
both being subject to existing mortgages, to include:


3.0.1         One (1) 18.5MW Power Generation Facility;


3.0.2         One (1) 1.5MW Power Generation Facility,


 
IT IS THERFORE AGREED:



 
1.
Sale of Business

 
Upon the payment as listed above, 2011 the Seller shall sell to the Purchaser,
MR, CLENERGEN INDIA PRIVATE LIMITED including (a) all assets and liabilities,
and all trade fixtures, furniture, equipment, and (b) all associated contracts
and agreements, and (c) all equipment and material, including without
limitation, and all property, and (d) all licenses currently held by CLENERGEN
INDIA PRIVATE LIMITED and the rights to free licenses of any IP currently owned
by the seller.
 
 
2.
Exclusions: License from Star Biotechnology Limited related to polyploidy
covering India and Sri Lanka and the Parties will do all that is necessary to
effect this exclusion.



 
3.
Purchase Price

 
 
3.1
CLENERGEN shall sale unencumbered share capital in CLENERGEN INDIAL PRIVATE
LIMITED, for One Dollar ($1.00), as is, including all assets and liabilities.

 
 
4.
Payment of Purchase Price



 
4.1
The purchase price shall be paid to the Seller in the form of cash or cashier’s
check:

 
 
5.
Final Transfer of CLENERGEN INDIA PRIVATE LIMTED to Purchaser

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
5.1
Final transfer of CLENERGEN INDIA PRIVATE LIMTED from Seller to Purchaser shall
take place upon the execution of this Agreement.

 
 
6.
Benefits

 
 
6.1
This Agreement shall be binding upon and inure to the benefit of the parties
toit and their legal representatives, successors and assigns.

 
 
7.
Warranties



 
7.1
The Seller represents and warrants that;



 
7.1.1
Seller represents, warrants, and covenants that Seller hereby is granting the
exclusive right, in perpetuity, to Buyer to use his name and the business
telephone number, and all other such property in the operation of the business
sold hereunder, or any other business of CLENERGEN INDIA PRIVATE LIMITED;



 
7.1.2
Seller has authority to enter into and perform this Agreement.



 
7.2
The Purchaser represents and warrants that;



 
7.2.1
The Purchaser shall indemnify and hold harmless the Seller from any actions,
claims, liabilities, and loss, of CLENERGEN INDIA PRIVATE LIMITED, upon the
execution of this agreement. The Purchaser holds the Seller harmless from any
actions claims, liabilities or loss in respect to this agreement.



 
7.2.2
Any liabilities and or accounts payable due and owing, of CLENERGEN INDIA
PRIVATE LIMITED, upon the execution of this agreement shall remain the
responsibility of Purchaser.

 
ADDITIONAL ITEMS


 
8.
CONDUCT OF BUSINESS. Except as set forth in this Agreement, from the date hereof
until the Closing Date or the termination of this Agreement, the Parties will
conduct each of their existing businesses in its normal and ordinary course.



 
9.
GOVERNING LAW AND JURISDICTION.  The Agreement will be governed by the laws of
Hong Kong.  For disputes arising out of the Agreement, the Parties will consent
to the jurisdiction of the courts located in Hong Kong,
_____________________________________.



 
10.
CONFIDENTIALITY. The Parties hereto agree that they will not at any time during
the Term of this Agreement, without the prior written consent of each of the
Parties, disclose the existence of, or the terms and conditions set forth in
this Agreement unless otherwise required by law or regulation.  In addition, all
information shared by the Parties with each other pursuant to this Agreement
shall be presumed confidential and proprietary and each Party hereby agrees to
maintain all such information in confidence.  Only those individuals and
representatives of the Parties or prospective investors in the newly formed
entity, and its respective legal and financial advisors, with a need to know and
for the sole basis of advising the respective Parties concerning the
transactions contemplated hereby, shall be permitted to receive knowledge of the
information contained herein.  Information that is or becomes generally
available or known to the public through no fault of the Parties, is
subsequently disclosed by a Party to this Agreement to a third party that is not
also under any obligation of confidentiality, or is required to be disclosed
pursuant to a judicial process, government investigation, legal proceeding or
other similar process shall not be considered confidential for the purposes of
this Agreement.



 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL
 
 
11.
COUNTERPARTS. This Agreement may be executed in any number of counterparts and
each counterpart shall be deemed to be an original instrument, but all of such
counterparts together shall constitute but one agreement.



 
12.
OTHER TERMS.  The Agreement will include other standard terms as the Parties
mutually agree.



 
13.
ENTIRE AGREEMENT. This Agreementshall operate as the definitive binding
agreement and shall supersede and replace all prior or contemporaneous
communications (written or oral) between the Parties and their representatives
and may only be modified or amended by a writing signed by the Parties.  This
Agreement contains the sole and entire agreement and understanding of the
Parties with respect to the entire subject matter hereof and any and all prior
discussions, negotiations, agreements, communications and understandings related
hereto are hereby merged herein. No representations, or otherwise, expressed or
implied, other than those contained herein have been made by any Party hereto.



 
14.
Any and all press statements and or notices, including those required by law,
shall be agreed between the Parties, acting reasonably, prior to being issued.

 
MAX RISE POWEGEN LIMITED
 
CLENERGEN CORPORATION
          By: /s/ Steven Von Peltz     By: /s/ Mark Quinn            Print:     
  Print:  Mark LM Quinn           Date:  September 5, 2011    Date:   September
5, 2011     

 
                                                           
 
5

--------------------------------------------------------------------------------

 